--------------------------------------------------------------------------------

Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

     THIS AGREEMENT made as of March 29, 2019 between Joseph D. Ennen (the
“Executive”) and SunOpta Inc., a corporation existing under the laws of Canada
(the “Company”);

     WHEREAS effective as of April 1, 2019 (the “Effective Date”), the Company
wishes to employ the Executive as the Chief Executive Officer of the Company
pursuant to the terms and conditions set forth in this Agreement and the
Executive wishes to be employed by the Company on such terms and conditions;

     NOW, THEREFORE, in consideration of the mutual covenants, promises and
obligations set forth herein, the parties agree as follows:

ARTICLE 1
TERM

The Executive’s employment hereunder shall be effective as of the Effective Date
and, subject to Article 5, shall be for an indefinite term ending on the
Termination Date (the “Employment Term”).

     ARTICLE 2
POSITION AND DUTIES

2.1 Position.       The Executive shall serve as the Chief Executive Officer of
the Company, at all times reporting to the board of directors of the Company
(the “Board”). In such position, the Executive shall have such duties, authority
and responsibility as shall be determined from time to time by the Board, which
duties, authority and responsibility are consistent with the Executive’s
position. The Executive shall be an officer of the Company and serve as a
director of the Company for no additional compensation and, if requested, also
serve as an officer or director of any affiliate of the Company. On the
Effective Date, the Executive and the Company will enter into a director and
officer indemnification agreement in the Company’s standard form. In addition,
the Company shall provide at its cost, directors and officers liability coverage
for the Executive with a coverage limit that is consistent with what is provided
to the officers and directors of the Company.     2.2 Duties.       During the
Employment Term, the Executive shall devote his full business time and attention
to the performance of the Executive’s duties hereunder and will not engage in
any other business, profession or occupation for compensation or otherwise.
Notwithstanding the foregoing, the Executive will be permitted to, with the
prior not be unreasonably withheld or delayed, act or serve as a director,
trustee or committee member written consent of the Board, which consent will of
any civic or charitable organization, or a for-profit business not to exceed one
for-profit board, as long as such activities are disclosed in writing to the
Company in accordance with the Company’s Code of Conduct, and do not materially
interfere with the performance of the Executive’s duties and responsibilities to
the Company.


--------------------------------------------------------------------------------

     ARTICLE 3
PLACE OF PERFORMANCE

     The principal place of the Executive’s employment shall be the Company’s
U.S. head office currently located in Edina, Minnesota; provided that, the
Executive may be required to travel on Company business during the Employment
Term.

     ARTICLE 4
COMPENSATION

4.1 Base Salary.

     Commencing as of the Effective Date, the Company shall pay the Executive an
annual rate of base salary of US$700,000, in periodic installments in accordance
with the Company’s customary U.S. payroll practices, but no less frequently than
monthly. The Executive’s base salary shall be reviewed annually by the Board and
the Board: (i) may, but shall not be required to, increase the base salary
during the Employment Term; and (ii) may not decrease the Base Salary during the
Employment Term. The Executive’s annual base salary, as in effect from time to
time, is hereinafter referred to as “Base Salary”.

4.2 Annual Bonus.

     (a) The Executive shall have the opportunity to earn an annual bonus (the
amount actually earned, the “Annual Bonus”) equal to 125% of Base Salary (the
amount available to be earned, the “Target Bonus”), based on the achievement of
annual performance goals established by the Board of Directors (the “Board”).
The Board does not have discretion to award the Executive an Annual Bonus that
would result in the payment to the Executive of an amount that is greater than
250% of Base Salary.

     (b) Except as otherwise provided in Article 5, (i) the Annual Bonus
(including the Target Bonus) will be subject to the terms of the Company annual
bonus plan under which it is granted, as such plan may be adopted and revised
prospectively from time to time by the Board, and (ii) in order to be eligible
to receive an Annual Bonus, the Executive must be employed by the Company on the
date that Annual Bonuses are paid to other similarly situated executives of the
Company. For this purpose, the Executive’s employment is deemed to cease on the
Termination Date (as defined in Section 5.7) .

4.3 Equity Compensation.

     (a) On the Effective Date, the Executive shall be granted special one-time
awards of (i) a number of restricted stock units determined by dividing
US$1,000,000 by the closing price of the Company’s common stock as reported on
Nasdaq on the Executive’s first day of employment, or if there has been no sale
on that date, on the last preceding date on which a sale occurred (the “Closing
Price”) pursuant to and subject to the terms of the Restricted Stock Unit Award
Agreement substantially in the form attached as Appendix A of this Agreement
(the “Special RSUs”), (ii) a number of time-based stock options determined by
dividing US$2,000,000 by the current Black/Scholes value of one option on the
terms described herein with an exercise price equal to the Closing Price and
subject to the terms of the Stock Option Award Agreement substantially in the
form attached as Appendix B of this Agreement (the “Special Options”), and (iii)
a number of performance share units determined by dividing US$4,000,000 by the
Closing Price and subject to the terms of the Performance Share Unit Award
Agreement substantially in the form attached as Appendix C of this Agreement
(the “Special PSUs”).

2

--------------------------------------------------------------------------------

     (b) Additionally, the Company shall grant an additional number of
restricted stock units (the “Matching RSUs”) equal to the number of shares of
the Company’s common stock purchased by Executive on the open market within
sixty (60) calendar days after Executive’s first day of employment, provided
that the value of the Matching RSUs will not exceed US$1,000,000, with the value
per share for this purpose equal to the average cost per share paid by Executive
in making such purchases. The Matching RSUs shall be subject to the
restrictions, terms and conditions set forth in the Restricted Stock Unit Award
Agreement substantially in the form attached as Appendix A of this Agreement.
All stock purchases by the Executive shall be in accordance with the Company’s
insider trading policy.

     (c) On the Effective Date, the Company and the Executive shall execute the
award agreements substantially in the forms attached as Appendix A (with respect
to the Special RSUs), Appendix B (with respect to the Special Options) and
Appendix C (with respect to the Special PSUs) (collectively, the “Special Award
Agreements”), and with the exercise price of the Special Options equal to the
Closing Price. Within 90 days following the Executive’s first day of employment,
the Company and the Executive shall execute a Special Award Agreement
substantially in the form attached as Appendix A with respect to the Matching
RSUs and with the same vesting schedule applicable to the initial grant of the
Special RSUs. The stock purchases made by the Executive during the first 60 days
of employment shall be retained as part of the Executive’s stock ownership
requirement as further described in Section 7.2 and in accordance with the
Company’s stock ownership policy. The Company shall have the right in its sole
discretion to cancel all or part of the additional Matching RSU grant in the
event the Executive, during the vesting period, disposes of any of the purchased
stock.

     The equity grants described in paragraphs (a) and (b) above are intended to
represent sign-on inducement awards and three years of grants representing
annual long-term incentive participation. Any future restricted stock units
(“RSUs”), stock options (“Options”), performance share units (“PSUs”) or other
form of equity compensation award granted to the Executive shall be determined
by the Board, in its discretion, and subject to terms and conditions of such
award grants.

4.4 Employee Benefits.

     Subject to the terms and conditions of the applicable plans and policies,
each as amended from time to time, during the Employment Term, the Executive
shall be entitled to participate in all employee pension, retirement savings and
group benefit plans, practices and programs maintained by the Company, as in
effect from time to time (collectively, “Employee Benefit Plans”). The Company
reserves the right to amend or cancel any Employee Benefit Plan at any time in
its sole discretion, subject to the terms of such Employee Benefit Plan.

3

--------------------------------------------------------------------------------

4.5 Paid Time-Off.

     During each fiscal year (prorated for partial years) of the Employment
Term, the Executive shall be entitled to 200 hours of paid time-off in
accordance with the Company’s paid time-off policies, as in effect from time to
time.

4.6 Business Expenses.

     The Executive shall be entitled to reimbursement for all reasonable and
necessary out-of-pocket business, entertainment and travel expenses incurred by
the Executive in connection with the performance of the Executive’s duties
hereunder in accordance with the Company’s expense reimbursement policy, as in
effect from time to time.

4.7 Relocation Costs

     The Company shall pay the Executive US$150,000 (such amount to be grossed
up for all taxes) in satisfaction of Executive’s relocation expenses relating to
his relocation from Walnut Creek, CA to Edina, Minnesota, payable within fifteen
(15) days after Executive lists or offers his primary residence for sale. If the
Executive terminates his employment without Good Reason or is terminated by the
Company for Cause prior to the one year anniversary of the Effective Date, the
Executive shall be required to repay the Company the gross amount of any
relocation expenses paid or reimbursed pursuant to this Section 4.7.

4.8 Clawback Provisions.

     Notwithstanding any provision in this Agreement to the contrary, all
compensation paid to the Executive pursuant to this Agreement or any other
agreement or arrangement with the Company which is subject to recovery under the
Company’s Clawback Policy (which may be amended from time to time) or any
applicable law, government regulation or stock exchange listing requirement (the
“Clawback Laws”) will be subject to such deductions and clawback as may be
required to be made pursuant to the Clawback Policy and Clawback Laws.

ARTICLE 5
TERMINATION OF EMPLOYMENT; CHANGE OF CONTROL

5.1 Notice.

     The Executive’s employment hereunder may be terminated by either the
Company or the Executive at any time during the Employment Term and for any, or
no, reason by providing written notice of the termination of the Executive’s
employment (the “Termination Notice”). Upon termination of the Executive’s
employment, the Executive shall be entitled to the compensation and benefits
described in, and subject to, this Article 5 and shall have no further rights to
any compensation or any other benefits from the Company or any of its
affiliates.

5.2 Termination for Cause or Without Good Reason.

     (a) If the Executive’s employment is terminated by the Company for Cause or
by the Executive without Good Reason, the Executive shall be entitled to the
following:

4

--------------------------------------------------------------------------------

     (i) any accrued but unpaid Base Salary and accrued but unused paid time-off
which shall be paid on the pay date immediately following the Termination Date
(as defined below) in accordance with the Company’s customary payroll
procedures;

     (ii) reimbursement for unreimbursed business expenses properly incurred by
the Executive, which shall be subject to and paid in accordance with the
Company’s expense reimbursement policy, as in effect from time to time;

     (iii) any Special RSUs, Special PSUs and Matching RSUs that are vested as
of the Termination Date but have not yet been settled shall be settled in
accordance with the terms of the applicable Special Award Agreement, and any
Special Options that are vested as of the Termination Date shall be exercisable
thereafter only in accordance with the terms of the applicable Special Award
Agreement; and

     (iv) all unvested Special RSUs, unvested Special PSUs, unvested Matching
RSUs and unvested Special Options shall be immediately forfeited and cancelled.

Paragraphs (i), (ii) and (iii) of this Section 5.2(a) are referred to herein
collectively as the “Accrued Amounts”.

(b) For purposes of this Agreement, “Cause” shall mean:

     (i) the Executive’s engagement in dishonesty, illegal conduct or gross
misconduct, which, in each case, the Board has reasonably determined is or is
likely to be materially injurious to the Company or its affiliates;

     (ii) the Executive’s embezzlement, misappropriation or fraud, whether or
not related to the Executive’s employment with the Company;

     (iii) the Executive’s conviction of or plea of guilty or nolo contendere to
a crime that constitutes a felony (or state law equivalent) or a crime that
constitutes a misdemeanor involving moral turpitude;

(iv) the Executive’s violation of a material policy of the Company;

     (v) the Executive’s willful unauthorized disclosure of Confidential
Information (as defined below); or

     (vi) the Executive’s material breach of any material obligation under this
Agreement (including but not limited to the obligations under Section 6.3 and
Section 6.4) or any other written agreement between the Executive and the
Company where such breach is not cured within twenty (20) days of written notice
by the Company of such breach.

     (c) For purposes of this Agreement, “Good Reason” shall mean the occurrence
of any of the following, in each case during the Employment Term without the
Executive’s written consent:

5

--------------------------------------------------------------------------------

     (i) a material reduction in the Executive’s Base Salary other than a
general reduction in Base Salary that affects all similarly situated executives
in substantially the same proportions;

     (ii) a material reduction in the Executive’s Target Bonus opportunity;

     (iii) any material breach by the Company of any material provision of this
Agreement;

     (iv) the Company’s failure to obtain an agreement from any successor to the
Company to assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform if no succession
had taken place, except where such assumption occurs by operation of law;

     (v) a material, adverse change in the Executive’s title, authority, duties
or responsibilities (other than temporarily while the Executive is physically or
mentally incapacitated or as required by applicable law) taking into account the
Company’s size, status as a public company and capitalization as of the date of
this Agreement;

     (vi) a material adverse change in the reporting structure applicable to the
Executive; or

     (vii) a change in the principal place of Executive’s employment from Edina,
Minnesota by more than 50 miles.

     The Executive cannot terminate his employment for Good Reason unless he has
provided written notice to the Company of the existence of the circumstances
providing grounds for termination for Good Reason within 30 days of the
Executive’s knowledge of the existence of such grounds and the Company has had
at least 30 days from the date on which such notice is provided to cure such
circumstances, and if not cured, the Executive terminates his employment within
60 days following the end of such cure period. If the Executive has not provided
such written notice within 30 days of the Executive’s knowledge of the initial
existence of the applicable grounds, then the Executive will be deemed to have
waived his right to terminate for Good Reason with respect to such grounds.

5.3 Termination Without Cause or for Good Reason.

     If the Executive’s employment hereunder is terminated by the Company
without Cause or by the Executive for Good Reason during the Employment Term,
the Executive shall be entitled to receive the Accrued Amounts and, conditional
upon the Executive’s compliance with Article 6 of this Agreement and his
execution of a release of claims in favor of the Company, its affiliates and
their respective officers and directors substantially in the form attached
hereto as Appendix D (the “Release”), the Executive shall also be entitled to
the following, with such payments to be made on a date determined by the Company
but in any event within sixty (60) days following the Termination Date except as
otherwise provided:

     (a) a lump sum payment equal to two (2) times the sum of (i) the
Executive’s Base Salary and (ii) the Executive’s Target Bonus amount;

6

--------------------------------------------------------------------------------

     (b) the amount of Annual Bonus earned, but not yet paid, in the fiscal year
prior to the fiscal year in which the Termination Date occurs;

     (c) all unvested Special RSUs and Matching RSUs, and only in the event the
Executive terminates for Good Reason all the unvested Special Options, shall
immediately vest on the Termination Date and be settled in accordance with the
terms of the applicable Special Award Agreements; and

     (d) any Special Options not addressed in Section 5.3(c) and Special PSUs
which have not vested as of the Termination Date shall be forfeited and
cancelled.

     The Company’s obligations to make any payments under this Section 5.3 shall
be conditioned on the Executive executing and delivering to the Company the
Release within twenty-one (21) days following the date the Company delivers the
Release to the Executive after the date the Termination Notice is received by
the Executive and the Release becoming effective by virtue of the Executive not
revoking the Release during the period the Executive is allowed by law to
revoke.

5.4 Death.

     (a) The Executive’s employment hereunder shall terminate automatically upon
the Executive’s death during the Employment Term.

     (b) If the Executive’s employment is terminated during the Employment Term
on account of the Executive’s death, the Executive’s estate shall be entitled to
the following, with such payments to be made on a date determined by the Company
within 60 days following death except as otherwise provided below:

(i) the Accrued Amounts;

(ii) any amount of Annual Bonus earned, but not yet paid, in the fiscal year
prior to the fiscal year in which the Termination Date occurs;

(iii) all unvested Special RSUs, Matching RSUs, and Special Options shall
immediately vest on the Termination Date and be settled in accordance with the
terms of the applicable Special Award Agreements or be exercisable thereafter
only in accordance with the terms of the applicable Special Award Agreement; and

(iv) any Special PSUs which have not vested as of the Termination Date shall be
forfeited and cancelled.

5.5 Total Disability.

     (a) The Company may terminate the Executive’s employment on account of the
Executive’s Total Disability.

7

--------------------------------------------------------------------------------

(b) If the Executive’s employment is terminated during the Employment Term on
account of the Executive’s Total Disability, the Executive shall be entitled to
the following, with such payments to be made on a date determined by the Company
within 60 days following the termination due to the Executive’s Total Disability
except as otherwise provided below:

(i) the Accrued Amounts;

(ii) any amount of Annual Bonus earned, but not yet paid, in the fiscal year
prior to the fiscal year in which the Termination Date occurs;

(iii) all unvested Special RSUs, Matching RSUs, and Special Options shall
immediately vest on the Termination Date and be settled in accordance with the
terms of the applicable Special Award Agreements or be exercisable thereafter
only in accordance with the terms of the applicable Special Award Agreement; and

(iv) any Special PSUs which have not vested as of the Termination Date shall be
forfeited and cancelled.

    (c) For purposes of this Agreement, “Total Disability” means a mental or
physical impairment which is expected to result in death or which has lasted or
is expected to last for a continuous period of 12 months or more and which
causes Executive to be unable, in the reasonable opinion of the Company, to
perform his duties as an employee of the Company, and solely with regards to the
Performance Share Unit Award Agreement only if Executive is considered
“disabled” within the meaning of Treasury Regulations Section 1.409A -3(i)(4).

5.6 Change of Control.

     (a) If the Executive’s employment hereunder is terminated by the Executive
for Good Reason or by the Company without Cause (other than on account of the
Executive’s death or Total Disability) during the Employment Term, in each case
during the Change of Control Period, the Executive shall be entitled to receive
the Accrued Amounts and, conditional upon the Executive’s execution of a
Release, shall also be entitled to the following, on a date determined by the
Company (but in any event within sixty (60) days following the Termination Date
except as otherwise provided below):

     (i) to a lump sum payment equal to two (2) times the sum of (x) the
Executive’s Base Salary, and (y) the Executive’s Target Bonus;

     (ii) any amount of Annual Bonus earned, but not yet paid, in the fiscal
year prior to the fiscal year in which the Termination Date occurs; and

     (iii) all unvested Special RSUs, Matching RSUs and Special Options shall
immediately vest on the Terminate Date and be settled in accordance with the
terms of the applicable Special Award Agreements or be exercisable thereafter
only in accordance with the terms of the applicable Special Award Agreement.

     The Company’s obligations to make any payments under this Section 5.6(a)
shall be conditioned on the Executive executing and delivering to the Company
the Release within twenty-one (21) days following the date the Company delivers
the Release to the Executive after the date the Termination Notice is received
by the Executive and the Release becoming effective by virtue of the Executive
not revoking the Release during the period the Executive is allowed by law to
revoke.

8

--------------------------------------------------------------------------------

     (b) For purposes of this Agreement, “Change of Control” shall mean the
occurrence of any of the following after the Effective Date:

     (i) the acquisition of ownership, directly or indirectly, beneficially or
of record, by any person or combination of persons acting jointly or in concert
with each other, of the outstanding common shares of the Company representing
more than 50% of the aggregate ordinary voting power represented by the issued
and outstanding common shares;

     (ii) the sale, lease, exchange or other disposition, in a single
transaction or a series of related transactions, of assets, rights or properties
of the Company and/or any of its subsidiaries representing all or substantially
all of the assets, rights and properties of the Company and its subsidiaries on
a consolidated basis to any other person or entity, other than a disposition to
a wholly owned subsidiary of the Company in the course of a reorganization of
the assets of the Company and its subsidiaries;

    (iii) a resolution is adopted to wind-up, dissolve or liquidate the Company;

    (iv) at any time during a period of two consecutive years, individuals who
at the beginning of such period constituted the Board of Directors of the
Company (“Incumbent Directors”) shall cease for any reason to constitute at
least a majority thereof; provided, however, that the term “Incumbent Director”
shall also include each new director elected during such two-year period whose
nomination or election was approved by two-thirds of the Incumbent Directors
then in office; or

    (v) any consolidation, merger, amalgamation, or plan of exchange involving
the Company as a result of which the holders of outstanding common shares of the
Company immediately prior to the transaction do not continue to hold at least
50% or more of the outstanding voting securities of the surviving company or a
parent of the surviving company immediately after the transaction, disregarding
any voting securities issued to or retained by such holders in respect of
securities of any other party to the transaction; or

   (vi) the Board adopts a resolution to the effect that a Change of Control as
defined herein has occurred or is imminent.

Notwithstanding the foregoing, and solely with regards to the Performance Share
Unit Award Agreement, a Change of Control shall only occur if the Change of
Control constitutes a change in the ownership or effective control of the
Company, or a change in the ownership of a substantial portion of the assets of
the Company, within the meaning of Treasury Regulations Section 1.409A -3(i)(5).

     (c) In the event of a Change of Control any Special PSUs which have not
vested as of the date of the Change of Control shall be handled in accordance
with the terms of the Performance Share Unit Award Agreement.

9

--------------------------------------------------------------------------------

     (d) For purposes of this Agreement, “Change of Control Period” shall mean
any of the following:

(i) within 12 months following a Change of Control; or

(ii) within two (2) months prior to a Change of Control if (a) the Executive is
terminated by the Company without Cause; and (b) it is reasonably demonstrated
by the Executive that such termination of employment arose in connection with,
or anticipation of, a Change of Control.

5.7 Termination Date.

The Executive’s Termination Date shall be:

     (a) If the Executive’s employment hereunder terminates on account of the
Executive’s death, the date of the Executive’s death;

     (b) If the Executive’s employment hereunder is terminated on account of the
Executive’s Total Disability, the date that it is determined that the Executive
has a Total Disability;

     (c) If the Company terminates the Executive’s employment hereunder for
Cause, the date the Termination Notice is delivered to the Executive;

     (d) If the Company terminates the Executive’s employment hereunder without
Cause, the date which is the later of the date specified in the Termination
Notice or the date the Termination Notice is received by the Executive;

     (e) If the Executive terminates his employment hereunder with or without
Good Reason, the date specified in the Termination Notice, which shall be not
less than 60 days following the date on which the Termination Notice is
delivered; and

(f) Any other date mutually agreed upon by the Company and the Executive.

5.8 Other Equity Compensation and Employee Benefits.

     Upon the termination of the Executive’s employment hereunder for any
reason, (i) the treatment of all RSUs, Options, PSUs or other form of equity
compensation award other than Special RSUs, Special PSUs, Matching RSUs and
Special Options granted to the Executive shall be governed by the terms of any
applicable plan or any successor or replacement plan and the applicable award
agreements, and (ii) subject to any requirements of applicable law regarding
continuation of employee benefits following termination of employment, the
treatment of all benefits provided to the Executive pursuant to the Employee
Benefit Plans shall be governed by the terms of the respective plans.

5.9 Resignation of All Other Positions.

     Upon termination of the Executive’s employment hereunder for any reason,
the Executive agrees to resign, effective on the Termination Date, from all
positions that the Executive holds as an officer or member of the board of
directors (or a committee thereof) of the Company or any of its affiliates.

10

--------------------------------------------------------------------------------

5.10 Section 280G.

     (a) If any of the payments or benefits received or to be received by the
Executive including, without limitation, any payment or benefits received in
connection with a Change of Control or the Executive’s termination of
employment, whether pursuant to the terms of this Agreement or any other plan,
arrangement or agreement, or otherwise (all such payments collectively referred
to herein as the “280G Payments”) constitute “parachute payments” within the
meaning of Section 280G of the Internal Revenue Code (the “Code”) and would, but
for this Section 5.10, be subject to the excise tax imposed under Section 4999
of the Code (the “Excise Tax”), then prior to making the 280G Payments, a
calculation shall be made comparing (i) the Net Benefit (as defined below) to
the Executive of the 280G Payments after payment of the Excise Tax to (ii) the
Net Benefit to the Executive if the 280G Payments are limited to the extent
necessary to avoid being subject to the Excise Tax. If, and only if, the amount
calculated under (i) above is less than the amount under (ii) above, the 280G
Payments will be reduced to the minimum extent necessary so that no portion of
the 280G Payments is subject to the Excise Tax. “Net Benefit” shall mean the
present value of the 280G Payments net of all federal, state, local, foreign
income, payroll, and excise taxes. If multiple amounts are subject to reduction,
the amounts shall be reduced (but not below zero) in a manner determined by the
Company that is consistent with the requirements of Section 409A of the Code
(“Section 409A”) and otherwise so as to maximize the after-tax benefit to the
Executive.

     (b) All calculations and determinations under this Section 5.10 shall be
made by an independent accounting firm or independent tax counsel appointed by
the Company (the “Tax Counsel”) whose determinations shall be conclusive and
binding on the Company and the Executive for all purposes. For purposes of
making the calculations and determinations required by this Section 5.10, the
Tax Counsel may rely on reasonable, good faith assumptions and approximations
concerning the application of Section 280G and Section 4999 of the Code. The
Company and the Executive shall furnish the Tax Counsel with such information
and documents as the Tax Counsel may reasonably request in order to make its
determinations under this Section 5.10. The Company shall bear all costs the Tax
Counsel may reasonably incur in connection with its services.

     ARTICLE 6
CONFIDENTIALITY, NON-COMPETITION
AND NON-SOLICITATION

6.1 Confidential Information Defined.

     (a) For purposes of this Agreement, “Confidential Information” includes,
but is not limited to, all information not generally known to the public, in
spoken, printed, electronic or any other form or medium, relating directly or
indirectly to: business processes, practices, methods, policies, plans,
publications, documents, research, operations, services, strategies, techniques,
agreements, contracts, terms of agreements, transactions, potential
transactions, negotiations, pending negotiations, know-how, trade secrets,
computer programs, computer software, applications, operating systems,
work-in-process, databases, manuals, records, financial information, results,
developments, reports, internal controls and security procedures. The Executive
understands that the above list is not exhaustive, and that Confidential
Information also includes other information that is marked or otherwise
identified as confidential or proprietary, or that would otherwise appear to a
reasonable person to be confidential or proprietary in the context and
circumstances in which the information is known or used. Confidential
Information shall not include information that is generally available to and
known by the public at the time of disclosure to the Executive; provided that,
such disclosure is through no direct or indirect fault of the Executive or
person(s) acting on the Executive’s behalf.

11

--------------------------------------------------------------------------------

6.2 Disclosure and Use Restrictions of Confidential Information.

     The Executive agrees and covenants: (i) to treat all Confidential
Information as strictly confidential; (ii) not to directly or indirectly
disclose, publish, communicate or make available Confidential Information, or
allow it to be disclosed, published, communicated or made available, in whole or
part, to any entity or person whatsoever (including other employees of the
Company) not having a need to know and authority to know and use the
Confidential Information in connection with the business of the Company and, in
any event, not to anyone outside of the direct employ of the Company except as
required in the performance of the Executive’s authorized employment duties to
the Company. Nothing stated herein shall preclude the disclosure of Confidential
Information by the Executive in response to a valid order of a court,
governmental agency or other governmental body of the United States or any
political subdivision thereof or as otherwise required by law, provided that
prior to any such disclosure the Executive shall notify the Company to enable
the Company to seek a protective order.

     The Executive understands and acknowledges that his obligations under this
Agreement with regard to any Confidential Information shall commence immediately
upon the Executive first having access to such Confidential Information (whether
before or after the Effective Date) and shall continue during and after his
employment by the Company until such time as such Confidential Information has
become public knowledge other than as a result of the Executive’s breach of this
Agreement.

6.3 Non-Competition.

     (a) During the Employment Term and during the 24-month period immediately
following the Termination Date, the Executive agrees and covenants not to engage
in Prohibited Activity in the United States or Canada without the prior written
consent of the Company Chair of the Board, which such consent may be withheld at
his or her sole and absolute discretion.

     (b) For purposes of this Agreement, “Prohibited Activity” is activity in
which the Executive contributes his knowledge, directly or indirectly, in whole
or in part, as an employee, employer, owner, operator, manager, advisor,
consultant, investor, agent, employee, partner, director, stockholder, officer,
volunteer, intern or any other similar capacity to any entity engaged in the
same business as the Company, including those engaged in any business in the
private label frozen fruit, beverage, snacks or organic ingredients foods
sector.

12

--------------------------------------------------------------------------------

     (c) Nothing herein shall prohibit the Executive from purchasing or owning
less than two percent (2%) of the publicly traded securities of any corporation,
provided that such ownership represents a passive investment and that the
Executive is not a controlling person of, or a member of a group that controls,
such corporation.

6.4 Non-Solicitation of Customers and Employees.

     (a) The Executive agrees and covenants not to directly or indirectly
solicit or attempt to solicit any customer or prospective customer of the
Company or any affiliate of the Company during the 24-month period immediately
following the Termination Date.

     (b) The Executive agrees and covenants not to directly or indirectly
solicit, hire, recruit, attempt to hire or recruit, or induce the termination of
employment of any employee of the Company or any affiliate of the Company during
the 24-month period immediately following the Termination Date. This prohibition
shall not apply to general solicitations or other non-targeted recruiting
efforts.

6.5 Acknowledgement.

     (a) The Executive acknowledges and agrees that the services to be rendered
by him to the Company are of a special and unique character; that the Executive
will obtain knowledge and skill relevant to the Company’s industry, methods of
doing business and marketing strategies by virtue of the Executive’s employment;
and that the restrictive covenants and other terms and conditions of this
Agreement are reasonable and reasonably necessary to protect the legitimate
business interest of the Company.

     (b) The Executive further acknowledges that the amount of his compensation
reflects, in part, his obligations and the Company’s rights under Article 6;
that he has no expectation of any additional compensation, royalties or other
payment of any kind not otherwise referenced herein in connection herewith; that
he will not be subject to undue hardship by reason of his full compliance with
the terms and conditions of Article 6 or the Company’s enforcement thereof.

6.6 Remedies.

     In the event of a breach or threatened breach by the Executive of Article
6, the Executive hereby consents and agrees that the Company shall be entitled
to seek, in addition to other available remedies, a temporary or permanent
injunction or other equitable relief against such breach or threatened breach
from any court of competent jurisdiction, without the necessity of showing any
actual damages or that monetary damages would not afford an adequate remedy. The
aforementioned equitable relief shall be in addition to, not in lieu of, legal
remedies, monetary damages or other available forms of relief.

13

--------------------------------------------------------------------------------

ARTICLE 7
GENERAL

7.1 Governing Law; Jurisdiction and Venue.

     This Agreement, for all purposes, shall be construed in accordance with the
laws of the state of Minnesota without regard to conflicts of law principles.
Any action or proceeding by either of the parties to enforce this Agreement
shall be brought only in a state or federal court located in the state of
Minnesota. The parties hereby irrevocably submit to the exclusive jurisdiction
of such courts and waive the defense of inconvenient forum to the maintenance of
any such action or proceeding in such venue.

7.2 Stock Ownership Requirements.

     The Executive shall be expected to maintain ownership of Company common
stock having a value equal to five times his Base Salary in accordance with
guidelines established by the Compensation Committee from time to time. The
Executive will be required to meet this ownership requirement within five years
after the Effective Date.

7.3 Section 409A.

     (a) General Compliance. This Agreement and all payments under this
Agreement are intended to comply with Section 409A or an exemption thereunder
and shall be construed and administered in accordance with Section 409A.
Notwithstanding any other section of this Agreement, any payment under this
Agreement may only be made upon an event and in a manner that complies with
Section 409A or an applicable exemption. All payments under this Agreement that
may be excluded from Section 409A either as separation pay due to an involuntary
separation from service or as a short-term deferral shall be excluded from
Section 409A to the maximum extent possible. For purposes of Section 409A, each
installment payment under this Agreement shall be treated as a separate payment.
References in this Agreement to “payments under this Agreement” shall include
all payments pursuant to the Special RSUs, Matching RSUs and the Special
Options. Notwithstanding the foregoing, the Company makes no representations
that the payments and benefits provided under this Agreement comply with Section
409A, and in no event shall the Company be liable for all or any portion of any
taxes, penalties, interest, or other expenses that may be incurred by the
Executive on account of non-compliance with Section 409A.

     (b) Separation from Service. Any payment under this Agreement that
constitutes “nonqualified deferred compensation” within the meaning of Section
409A and is payable upon a termination of employment of the Executive shall only
be made upon the Executive’s “separation from service” with the Company within
the meaning of Section 409A, and any reference to Termination Date shall
similarly mean the date of such “separation from service” with the Company.

     (c) Specified Employee. Notwithstanding any other provision of this
Agreement, if any payment or benefit provided to the Executive in connection
with his termination of employment is determined to constitute “nonqualified
deferred compensation” within the meaning of Section 409A and the Executive is
determined to be a “specified employee” as defined in Section 409A(a)(2)(b)(i),
then such payment or benefit shall not be paid until the first payroll date to
occur following the six-month anniversary of the Termination Date or, if
earlier, on the Executive’s death (the “Specified Employee Payment Date”). The
aggregate of any payments that would otherwise have been paid before the
Specified Employee Payment Date and interest on such amounts calculated based on
the applicable federal rate published by the Internal Revenue Service for the
month in which the Executive’s separation from service occurs shall be paid to
the Executive in a lump sum on the Specified Employee Payment Date and
thereafter, any remaining payments shall be paid without delay in accordance
with their original schedule.

14

--------------------------------------------------------------------------------

     (d) Reimbursements. To the extent required by Section 409A, each
reimbursement or in-kind benefit provided under this Agreement shall be provided
in accordance with the following:

     (i) the amount of expenses eligible for reimbursement, or in-kind benefits
provided, during each calendar year cannot affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other calendar year;

     (ii) any reimbursement of an eligible expense shall be paid to the
Executive on or before the last day of the calendar year following the calendar
year in which the expense was incurred; and

     (iii) any right to reimbursements or in-kind benefits under this Agreement
shall not be subject to liquidation or exchange for another benefit.

     (a) Payments Contingent Upon Execution and Delivery of Release. If any
payment under this Agreement is contingent upon the execution and delivery of a
Release and if the Termination Date with respect to which such payment is being
made occurs during the last 40 days of the calendar year, the payment shall in
no event be made earlier than the first business day of the succeeding calendar
year.

7.4 Entire Agreement.

     Unless specifically provided herein, this Agreement, along with the
agreements appended hereto, contain all of the understandings and
representations between the Executive and the Company pertaining to the subject
matter hereof and supersedes all prior and contemporaneous understandings,
agreements, representations and warranties, both written and oral, with respect
to such subject matter. The parties mutually agree that the Agreement can be
specifically enforced in court and can be cited as evidence in legal proceedings
alleging breach of the Agreement.

7.5 Modification and Waiver.

     No provision of this Agreement may be amended or modified unless such
amendment or modification is agreed to in writing and signed by the Executive
and by the Chair of the Board. No waiver by either of the parties of any breach
by the other party hereto of any condition or provision of this Agreement to be
performed by the other party hereto shall be deemed a waiver of any similar or
dissimilar provision or condition at the same or any prior or subsequent time,
nor shall the failure of or delay by either of the parties in exercising any
right, power or privilege hereunder operate as a waiver thereof to preclude any
other or further exercise thereof or the exercise of any other such right, power
or privilege.

15

--------------------------------------------------------------------------------

7.6 Severability.

     If any portion of this Agreement shall be held by a court as unenforceable
and thus stricken, such holding shall not affect the validity of the remainder
of this Agreement, the balance of which shall continue to be binding upon the
parties.

7.7 Counterparts.

     This Agreement may be executed in separate counterparts, each of which
shall be deemed an original, but all of which taken together shall constitute
one and the same instrument.

7.8 Notice.

     Notices and all other communications provided for in this Agreement shall
be in writing and shall be delivered personally or sent by registered or
certified mail, return receipt requested, or by overnight carrier to the parties
at the addresses set forth below (or such other addresses as specified by the
parties by like notice):

  If to the Company:           SunOpta Inc.     2233 Argentia Road, Suite 401  
  Mississauga, Ontario L5N 2X7     Phone: (905) 821-9669     Fax: (905) 819-7971
          Attention: Chair of the Board     With a copy to: General Counsel    
      If to the Executive:           The last known address of the Executive in
the Company’s records.  

7.9 Representations of the Executive.

The Executive represents and warrants to the Company that:

     (a) The Executive’s acceptance of employment with the Company and the
performance of his duties hereunder will not conflict with or result in a
violation of, a breach of, or a default under any contract, agreement or
understanding to which he is a party or is otherwise bound.

     (b) The Executive’s acceptance of employment with the Company and the
performance of his duties hereunder will not violate any non-competition,
non-solicitation or other similar covenant or agreement with a prior employer.

16

--------------------------------------------------------------------------------

7.10 Withholding.

     The Company shall have the right to withhold from any amount payable
hereunder any taxes, contributions, premiums or other amounts in order for the
Company to satisfy any withholding obligation it may have under any applicable
law or regulation.

7.11 Survival.

     Upon the expiration or other termination of this Agreement, the respective
rights and obligations of the parties hereto shall survive such expiration or
other termination to the extent necessary to carry out the intentions of the
parties under this Agreement.

7.12 Acknowledgment of Full Understanding.

     THE EXECUTIVE ACKNOWLEDGES AND AGREES THAT HE HAS FULLY READ, UNDERSTANDS
AND VOLUNTARILY ENTERS INTO THIS AGREEMENT. THE EXECUTIVE ACKNOWLEDGES AND
AGREES THAT HE HAS HAD AN OPPORTUNITY TO ASK QUESTIONS AND CONSULT WITH
INDEPENDENT COUNSEL BEFORE SIGNING THIS AGREEMENT.

[SIGNATURE PAGE FOLLOWS]

17

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 SUNOPTA INC.               By: /s/ Dean Hollis          Name: Dean Hollis  
                 Title: Chair of the Board  


JOSEPH D. ENNEN     Signature: /s/ Joseph D. Ennen

[Signature Page to Executive Employment Agreement]

--------------------------------------------------------------------------------

APPENDIX “A”

RESTRICTED STOCK UNIT AWARD AGREEMENT

--------------------------------------------------------------------------------

APPENDIX “B”

STOCK OPTION AWARD AGREEMENT

--------------------------------------------------------------------------------

APPENDIX “C”

PERFORMANCE SHARE UNIT AWARD AGREEMENT

--------------------------------------------------------------------------------

APPENDIX “D”

FORM OF RELEASE OF CLAIMS

Release

FROM: Joseph Ennen     TO: SunOpta Inc., its affiliates, subsidiaries, parents
and related organizations and their respective partners, directors, officers,
shareholders, employees and agents (collectively "SunOpta")    

1. Full and Final Release. In consideration of the terms of the letter from
SunOpta Inc. to me, Joseph Ennen, dated ____________, 20__ (the "Letter
Agreement"), which terms are deemed to be and are accepted by me in full and
final satisfaction of the Executive Employment Agreement between SunOpta and me,
Joseph Ennen, made on March 29, 2019 (the receipt and sufficiency of which
consideration are hereby acknowledged) and except for SunOpta's obligations
referred to in the Letter Agreement, I, Joseph Ennen, personally and for my
heirs, executors, administrators, successors and assigns, fully, finally and
forever releases and discharges SunOpta and its affiliates, as well as their
respective successors, assigns, officers, owners, directors, agents,
representatives, attorneys, and employees (all of whom are referred to
throughout this Release as the “Released Parties”), of and from all claims,
demands, actions, causes of action, suits, damages, losses, and expenses, of any
and every nature whatsoever, as a result of actions or omissions occurring
through the date I sign this Release. Specifically included in this waiver and
release are, among other things, any and all claims of alleged employment
discrimination and retaliation prohibited by Title VII of the Civil Rights Act
of 1964, the Americans with Disabilities Act, the Age Discrimination in
Employment Act, including the amendments provided by the Older Workers Benefits
Protection Act, or any other federal, state or local statute, rule, ordinance,
or regulation, as well as any claims under common law for tort, contract, or
wrongful discharge.

2. Compliance with Older Worker Benefit Protection Act. This Release is subject
to the Older Workers Benefit Protection Act (“OWBPA”), which provides that I
cannot waive a right or claim under the Age Discrimination in Employment Act
(the “ADEA”) unless the waiver is knowing and voluntary. I acknowledge and agree
that I have executed this Release voluntarily and with full knowledge of its
consequences. I acknowledge and agree that: (a) this Release is written in
language I understand; (b) this Release applies to any rights I may have under
the ADEA; (c) this Release does not apply to any rights or claims I may have
under the ADEA which arise after the date I execute this Agreement; (d) I am
advised to consult with an attorney before signing this Release; (e) SunOpta is
giving me a period of twenty-one (21) days to consider this Release. I may
accept and sign this Release before the expiration of the twenty-one (21) day
period, but I am not required to do so by SunOpta; (f) for a period of fifteen
(15) days following the signing of this Release, I may revoke the waiver of the
ADEA claims in this Release by personally delivering or by mailing (postmarked
within fifteen days after I sign this release) written notice of revocation to
SunOpta; (g) this Release shall become effective on the sixteenth day after I
sign it, and any revocation shall apply only to ADEA claims. Except as to the
ADEA claims, this Release will remain in full force and effect.

22

--------------------------------------------------------------------------------


3.

Exceptions to the Release. The above release does not waive claims (i) for
unemployment or workers’ compensation benefits, (ii) for vested rights under
ERISA-covered employee benefit plans as applicable on the date I sign this
Release, (iii) any claims under Executive’s director and officer indemnification
agreement or pursuant to the Company’s or any Subsidiary’s charter documents;
(iv) rights to group medical or group dental insurance coverage pursuant to
Section 4980B of the Internal Revenue Code of 1986, as amended (“COBRA”), (v)
with respect to any rights under the equity award agreements with the Company,
as the same may be modified by the terms of the Employment Agreement, (vi) that
may arise after I sign this Release, and (vi) which cannot be released by
private agreement. I understand that nothing in this Release (a) prevents me
from filing a charge or complaint with or from participating in an investigation
or proceeding conducted by the EEOC, the National Labor Relations Board, the
Securities and Exchange Commission, or any other federal, state or local agency
charged with the enforcement of any laws, including providing documents or other
information, or (b) prevents me from exercising my rights under Section 7 of the
NLRA to engage in protected, concerted activity with other employees, although
by signing this Release, I am waiving my right to recover any individual relief
(including any backpay, frontpay, reinstatement or other legal or equitable
relief) in any charge, complaint, or lawsuit or other proceeding brought by me
or a third party on my behalf, except for any right I may have to receive a
payment from a government agency (and not SunOpta) for information provided to
the government agency.

SIGNED this ___ day of _____________, 20__.

__________________________________________
Joseph Ennen

23

--------------------------------------------------------------------------------